Judgment, Supreme Court, New York County, entered on October 5, 1972, dismissing the petition, unanimously reversed, on the law, and vacated, without costs and without disbursements, and the petition reinstated and granted to the extent of declaring invalid the hardship increase regulation (Amendment 33 to section 33.5 and subdivision e of section 33 of City Rent, Eviction and Rehabilitation Regulations) of respondent. In the Matter of 241 E. 22nd St. Gorp. v. City Bent Agency (39 A D 2d 453) involving a similar attack upon Amendment- 33, this court (per Steuer, J.) reversed the dismissal of the petition and granted same to the extent of directing respondent to submit Amendment No. 33 to the State Housing Commissioner for approval. The Amendment was submitted as directed. We may take judicial notice of the fact that following such submission the State Housing Commissioner in the exercise of his powers rejected approval of the Regulation. The Commissioner found Amendment 33 to subject housing accommodations to more restrictive and stringent provisions than prior regulations for reasons which were set forth at some length. While that ruling is now under attack in the Supreme Court, so long as it stands we hold the amendment to be *824ineffective and invalid. Concur &emdash; Stevens, P. J., Markewieh, Kupferman, Murphy and Capozzoli, JJ.